Case 6:18-cv-00247-JDK-KNM Document 25 Filed 05/09/19 Page 1 of 3 PageID #: 91
                          UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION
 ______________________________________
                                           :
 Jenita Williams,                          :
                                           : Civil Action No.: 6:18-cv-00247-JDK-KNM
                                           :
                     Plaintiff,            :
        v.                                 :
                                           :                                                        (
 Edward Sloan and Associates, Inc.,        :
                                           :                                                        (
                     Defendant.            :                                                        D
 ______________________________________ :                                                           R
                                           :                                                        H
                                STIPULATION OF DISMISSAL

        WHEREAS, the parties to the above-entitled action have resolved the issues alleged in

 the complaint in this action, and have negotiated in good faith for that purpose; and

        WHEREAS, none of the parties to the above-captioned action is an infant or incompetent

 person; and

        WHEREAS, the parties in the above-captioned action wish to discontinue the litigation;

        IT IS HEREBY STIPULATED AND AGREED by and between the parties and/or their

 respective counsel as follows that, pursuant to FRCP 41(a)(1)(A)(ii), the above-captioned action

 is hereby dismissed in its entirety with prejudice and without costs to any party.



  Jenita Williams                               Edward Sloan and Associates, Inc.

  ___/s/ Jody B. Burton__________               __/s/ Keith Wier____________

  Jody B. Burton, Esq.                          Keith Wier, Esq.
  CT Bar No. 422773                             State Bar No. 21436100
  LEMBERG LAW, L.L.C.                           MAURICE WUTSCHER LLP
  43 Danbury Road, 3rd Floor                    6136 Frisco Square Blvd., Suite 400
  Wilton, CT 06897                              Frisco, Texas 75034
  Telephone: (203) 653-2250                     Telephone: (512) 949-5914
  Facsimile: (203) 653-3424                     Facsimile: (888) 852-5729
  jburton@lemberglaw.com                        kwier@mauricewutscher.com
  Attorney for Plaintiff                        Attorney for Defendant
Case 6:18-cv-00247-JDK-KNM Document 25 Filed 05/09/19 Page 2 of 3 PageID #: 92
 _____________________________
 SO ORDERED




                                      2
Case 6:18-cv-00247-JDK-KNM Document 25 Filed 05/09/19 Page 3 of 3 PageID #: 93



                                 CERTIFICATE OF SERVICE

        I hereby certify that on May 9, 2019, a true and correct copy of the foregoing Stipulation
 of Dismissal was served electronically by the U.S. District Court for the Eastern District of
 Texas Electronic Document Filing System (ECF) and that the document is available on the ECF
 system.
                                              By_/s/ Jody B. Burton_________
                                                   Jody B. Burton
